Title: To Thomas Jefferson from Jared Mansfield, 31 October 1806
From: Mansfield, Jared
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati Octobr. 31st. 1806
                        
                        The proposition of seperating the Cis- from the Trans-Allegany-Country, appears to meet with meritted
                            contempt from the people of the State of Ohio. It was at first supposed to be a Federal plan, by many; but justice
                            requires, that the Federalists, at least in these parts be acquitted; for they are strongly, if not violently opposed to
                            it, as well as the Republicans Universally. The agitation produced by this scheme of dismemberment, will, I am confident,
                            be productive of the least effects to the Union. It will fix the minds of the present inhabitants, & of the present
                            generation, & render abortive any similar plan, which might hereafter be proposed, under circumstances more favourable
                            to its success. My information extends no farther than the State of Ohio; but it is here, that the greatest temptations
                            for cupidity are presented, Viz. the national Domains. The people, however, appear abundantly satisfied, & even pleased,
                            that the U. States rather than Any Other body of men should have the advantages of the sales of the Wild Lands; as they
                            are able to afford that security, & protection, which, above all things, they want; as to the price, it is considered,
                            as reasonable enough, & such as affords every man of any industry, the means of acquiring a landed property. Indeed, the
                            improvements which have been made, by the present administration, in selling lands in small portions, for the benefit of the
                            more laborious & poorer class of the people, are more & more appreciated by them, & they appear only to wish for the
                            preservation of a system, which has already been productive of the greatest advantages, & will if preserved, continue to
                            afford them to their posterity.
                        Since I have so far trespassed, on your important time, I will take the liberty to recommend to your
                            attention, the case of my worthy friend Silas Bent, lately appointed, according to Law Principal-Deputy Surveyor in
                            Louissiana. From a comfortable Situation near Marietta, he has removed with his family to St. Louis, under an expectation
                            of serving the present Administration, to which he is ardently attached, & of deserving, at least, emoluments,
                            sufficient for a maintainance; but in consequence of the disagreement of the Commissioners, who appear reluctant to
                            execute the laws, there has been no Surveying ordered by them, & it does not appear, that there will be any, very soon.
                            The consequence is, that one of the most worthy, & upright of men, & one who has made the greatest sacrafices on
                            account of his attachment to the present administration is without support, in a strange Country, where living is Very
                            expensive.
                        My duty, I am sensible, requires that I communicate with the secretary of the Treasury, relative to every
                            transaction of this Department, & with this view, I have already stated to him the situation of Mr Bent, which I
                            conceived to be such, as to require all the interest, which I could make in his favour, especially as no one has a more
                            profound veneration, a more ardent attachment to the Chief Magistrate of the Union.
                        The cause of Mr Bent’s disappointment, & that of the Secretary of the Treasury, & of myself relative to
                            the business of his Office, is to be found in that combination, which was on the point of defrauding the United States, of
                            their fairest & most valuable lands in Louissiana. I knew Nothing of these frauds, ‘till after I had received sundry
                            documents from the Secretary of the Treasury relative to them. I was then enabled to discover, what would be necessary in
                            Order to detect them. Mr Bent & myself settled the plan of finding out the time, when the Surveys were actually
                            executed. This was by the growth of the trees on which the marks were made. He has tried a number of those surveys, which
                            he conceived to be fraudulent, & finds them to be of recent execution. I would beg leave to invite your attention to Mr
                            Bent’s communications on this subject.
                        It appears to me absolutely necessary, for the due execution of the very wise plan of Government, in
                            establishing the Office held by Mr Bent, that he be supported; by what means, it is not for me to direct; it would
                            appear however, that as his situation requires immediate relief, that assurances of the endeavours of the government, to
                            support him, would be well calculated for his present advantage, & would inspire him with resolution to combat the
                            intrigues & artifices, of those who Appear determined to carry their points, in Opposition to the Laws.
                        I am with the sincerest devotion Your Obt. Humle. Sevt
                        
                            Jared Mansfield
                     
                        
                    